DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a national stage entry under 35 U.S.C. §371 of International Application No. PCT/EP2018/084867 filed 12/14/2018.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. §119(a)-(d) by Application No. 201711399033.8 and 18159695.8 filed 12/21/2017 and 3/2/2018 respectively, which papers have been placed of record in the file.  
Claims 14-26 are pending. 





Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-26 are rejected under 35 U.S.C. 103 as being unpatentable over Tachikawa et al. (US 2009/0118417). 
Regarding claim 14: Tachikawa is directed to a polycarbonate composition comprising:
100 parts by weight of a thermoplastic polymer including polycarbonate (see claims 12-13 of Tachikawa). 
0.1 to 100 parts by weight based on 100 parts of the thermoplastic resin A of a mineral filler at [0103]
0.5-20 parts by weight of a hyperbranched (equivalent to a dendritic) branched polyester which includes a hydroxyl terminated hyperbranched polyester at [0048]. 
While a specific composition simultaneously comprising the aforementioned components within amounts of claim 1 of the present invention is not specifically disclosed, it would have been obvious to have selected such a composition since it is taught as suitable. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a composition within the scope of claim 1.
Regarding claim 15: Mineral fillers include mica, talc, calcium carbonate, wollastonite, barium sulfate, silica, kaolin, inorganic whiskers, and combinations thereof ([0097]). 
Regarding claim 16: The hyperbranched polyester is dendritic (see Title). 
Regarding claim 17: The polyester is a hyperbranched polyester. 
Regarding claim 18: The hyperbranched polyester has a structure comprising a reside B bonded via building units D in Formulas 6-7 ([0027]), wherein the end of the polyester can be a hydroxyl group ([0048]) (equivalent to a branching unit comprises a plurality of branches each of the plurality of branches has a layered iterative structure, and the plurality of terminal units are located at the terminals of the plurality of branches). 
Regarding claim 19: The polyester can include a hydroxycarboxylic acid, which produces a branching unit ester product with the polyol. 
Regarding claim 20: The structural units p+q+r is preferably 2-6 mol of the content b of B ([0033]) (equivalent to a hydroxyl terminated polyester that has a four layer, i.e. p+q+r = 4).
Regarding claim 21: A plurality of terminal units are disclosed at [0048]. A plurality of linear units D are disclosed, and a plurality of branching units B are disclosed. The terminal units are located at the terminals of the branching units B and linear units are randomly distributed within a molecular framework enclosed by the terminal units. [0025]-[0032]. 
Regarding claim 22: Branching units B include trifunctional and tetrafunctional compounds ([0029] [0031]). 
Regarding claim 23: Additives include a flame retardant, lubricants and releasants, UV absorber (equivalent to a stabilizer), antistatic agent, and colorants such as carbon black (equivalent to a pigment) ([0114]). 
Regarding claim 24: A method of preparing the composition is disclosed. The method comprising: 
100 parts by weight of a thermoplastic polymer including polycarbonate (see claims 12-13 of Tachikawa). 
0.1 to 100 parts by weight based on 100 parts of the thermoplastic resin A of a mineral filler at [0103]
0.5-20 parts by weight of a hyperbranched (equivalent to a dendritic) branched polyester which includes a hydroxyl terminated hyperbranched polyester at [0048]. 
Regarding claim 25: The method can comprise injection molding ([0118]). 
Regarding claim 26: A molded article is disclosed. ([0119]). 




Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Brockmuller et al. (US 2010/0324189). 
	Regarding claim 14: Brockmuller is directed to a polycarbonate composition comprising:
a thermoplastic including a polycarbonate at [0013]
10-80 wt% of a mineral filler at [0010] [0059]-[0060] 
C) 0.1-2% by weight of a hydroxy terminated hyperbranched branched polyester [0196]. The hyperbranched polyester is a dendritic polyester [0066]-[0067]
While a specific composition simultaneously comprising the aforementioned components within amounts of claim 1 of the present invention is not specifically disclosed, it would have been obvious to have selected such a composition since it is taught as suitable. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a composition within the scope of claim 1.


Claims 14-22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Eipper et al. (US 2008/0064827). 
	Regarding claim 14: Eipper is directed to a polycarbonate composition comprising:
From 10-99.99% by weight of a thermoplastic polyester including polycarbonate-polyester copolymers (abstract and [0074]) (equivalent to a polycarbonate). 
Up to 40% by weight of a mineral filler, i.e. kaolin, talc at [0283] [0296]. 
0.01 to 50% by weight of a hyperbranched polyester B2 (abstract) and are preferably hydroxy-terminated ([0227]). The ratio of the hyperbranched polyester B2 to polycarbonate B1 is preferably 1:5 to 5:1 at [0228]. Therefore, it follows that the hyperbranched polyester B2 is present in an amount that overlap the claimed amount of 1.5-4.5 wt% of the composition. 
While the amounts of Eipper are given in parts by weight, it is clear the amounts at least overlap that of the claimed amounts. For instance, a composition comprising 100 parts A, 50 part B, and 5 parts C is well within the scope of Eipper as well as the present invention, resulting in a composition comprising 65wt% A), 32wt% B), and 3 wt% C based on the total weight of the composition. However, given broadest reasonable interpretation, any basis can be used to calculate the amounts, i.e. based on 100 parts A, for example. 
Regarding claim 15: Fillers include kaolin, chalk (calcium carbonate), talc, silica ([0283] [0296]).
Regarding claim 16: The hyperbranched polymers include those having a degree of branching of 10- to 99.9%, which is defined by the present invention as dendritic structure. Further, the hyperbranched polyester is in the form of a particle of 20-500 nm at [0229] (equivalent to a three dimensional spherical structure). 
Regarding claim 17: The hydroxyl terminated dendritic branched polyester is a hydroxyl terminated dendritic polyester. 
Regarding claim 18: A plurality of branching units are disclosed which have a layered iterative structure and the terminal units are located at the terminals of the plurality of branches. For instance, the dicarboxylic acids are reacted with a trihydric alcohol (equivalent to a branching agent) ([0160]-[0161]). For clarification, one skilled in the art understands that at least two iterative layers are present since at least two carboxylic acids react with at least two trihydric alcohols in a repetitive manner when polymerized.  The terminal units are located at the terminals of the branches since the polymer includes a hydroxyl terminal polyester. 
Regarding claim 19: Derivatives of the polycarboxylic acids are disclosed, including esters derived from alcohols ([0177]). The branching agent is formed when the polyol is reacted with the aforementioned derivative of the polycarboxylic acid. 
Regarding claim 20:  Eipper teaches the dicarboxylic acids are reacted with a trihydric alcohol (equivalent to a branching agent) ([0160]-[0161]). For clarification, one skilled in the art understands that four iterative structure is present since at least two carboxylic acids react with at least two trihydric alcohols in a repetitive manner when polymerized.  
Regarding claim 21: The hyperbranched polyester comprises a plurality of terminals, linear units, and a plurality of branching units. In particular, the carboxylic acids react with trihydric alcohols and linear diols e.g. ethylene glycol at [0190]) in a repetitive manner when polymerized.  The terminal units are located at the terminals of the branches since the polymer includes a hydroxyl terminal polyester. The terminal units are located at the terminals of the branching units and linear units are randomly distributed within a molecular framework enclosed by the terminal units.
Regarding claim 22: Branching agents include trihydric alcohols and tricarboxylic acids at [0182]-[0183]. Tetrahydric alcohols are also disclosed at [0234]. 
Regarding claim 24: A method for preparing a polycarbonate is disclosed, comprising mixing: 
A) From 10-99.99% by weight of a thermoplastic polyester including polycarbonate-polyester copolymers (abstract and [0074]) (equivalent to a polycarbonate). 
B) Up to 40% by weight of a mineral filler, i.e. kaolin, talc at [0283] [0296]. 
C) 0.01 to 50% by weight of a hyperbranched polyester B2 (abstract) and are preferably hydroxy-terminated ([0227]). The ratio of the hyperbranched polyester B2 to polycarbonate B1 is preferably 1:5 to 5:1 at [0228]. Therefore, it follows that the hyperbranched polyester B2 is present in an amount that overlap the claimed amount of 1.5-4.5 wt% of the composition. 
Regarding claims 25-26: An injection molded article is disclosed at [0320]. 



Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Eipper as applied to claim 14 above, and further in view of Tachikawa et al. (US 2009/0118417).
Regarding claim 23: Additives include mold release agents, pigments. Carbon black is also disclosed as a colorant ([0300]), although is defined by the present invention as an antistatic agent. A flame retardant and antistatic agent aren’t mentioned. 
Tachikawa is directed to a polycarbonate composition comprising a thermoplastic polymer including polycarbonate (see claims 12-13 of Tachikawa) a mineral filler at [0103] and a hyperbranched (equivalent to a dendritic) branched polyester which includes a hydroxyl terminated hyperbranched polyester at [0048]. The composition comprises a fire retardant. One skilled in the art would have been motivated to have included a flame retardant in the composition of Eipper to impart flame retardancy to the composition ([0108] Tachikawa). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included a flame retardant to the composition of Eipper. 
Tachikawa further discloses an antistatic agent ([0114]). One skilled in the art would have been motivated to have included an antistatic agent in the composition of Eipper to impart antistatic properties to the composition. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included an antistatic agent in the composition of Eipper. 



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764